 


115 HRES 604 IH: Congressional Education About Sexual harassment Eradication Resolution
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 604 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2017 
Ms. Speier (for herself, Mr. Costello of Pennsylvania, Mr. Poliquin, and Mr. Brady of Pennsylvania) submitted the following resolution; which was referred to the Committee on Ethics, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require each Member, officer, and employee of the House to complete the program of sexual harassment prevention and response training in employment which is offered by the Office of Compliance, and for other purposes. 
 
 
1.Short titleThis resolution may be cited as the Congressional Education About Sexual harassment Eradication Resolution or the CEASE Resolution.  2.Mandatory completion by all House Members and staff of Office of Compliance program of sexual harassment prevention and response training in employment (a)Mandatory completion and certificationRule XXIII of the Rules of the House of Representatives is amended— 
(1)by redesignating clause 18 as clause 19; and (2)by inserting after clause 17 the following new clause: 
 
 18. 
(a)Each Member, Delegate, Resident Commissioner, officer, and employee of the House shall annually complete the program of sexual harassment prevention and response training in employment which is offered by the Office of Compliance. (b)Not later than January 31 of each year, each Member, Delegate, Resident Commissioner, officer, and employee of the House shall file a certification with the Committee on Ethics that the individual completed the program required under this clause in the previous year. 
(c)A new Member, Delegate, Resident Commissioner, officer, or employee of the House shall complete the program required under this clause, and shall file a certification with the Committee on Ethics that the individual completed the program, not later than 60 days after beginning service to the House. (d)For purposes of this clause, sexual harassment means any conduct directed at an individual which consists of unwelcome sexual advances, requests for sexual favors, any other conduct of a sexual nature, or conduct based on the individual’s sex if such conduct has the purpose or effect of interfering with the individual’s work performance or creating an intimidating, hostile, or offensive working environment, or if submission to or rejection of such conduct by the individual is used as the basis for employment decisions affecting the individual, or if submission by the individual to such conduct is made either explicitly or implicitly a term or condition of the individual’s employment.. 
(b)Requiring immediate completion of program for current Members and staff 
(1)RequirementEach individual who as of the date of the adoption of this resolution is serving as a Member, Delegate, or Resident Commissioner of the House of Representatives, or serving as an officer or employee of the House, shall— (A)complete the program of sexual harassment prevention and response training in employment which is offered by the Office of Compliance; and 
(B)file a certification with the Committee on Ethics that the individual completed the program. (2)Violation of Code of ConductThe failure of an individual to meet the requirement of paragraph (1) shall be considered a violation of rule XXIII of the Rules of the House of Representatives (relating to the Code of Conduct for Members, officers, and employees of the House). 
(3)DeadlineAn individual shall meet the requirement of paragraph (1) not later than the earlier of— (A)120 days after the date of the adoption of this resolution; or 
(B)December 31, 2018. (4)DefinitionFor purposes of this subsection, the term officer or employee of the House has the meaning given such term in clause 19 of rule XXIII of the Rules of the House of Representatives (as redesignated by subsection (a)). 
(c)Sense of the House regarding updates to Office of Compliance program 
(1)UpdatesIt is the sense of the House of Representatives that, not later than 180 days after the date of the adoption of this resolution, the Office of Compliance should update the program of sexual harassment prevention and response training in employment which is offered by the Office to Members, officers, and employees of the House to include the following: (A)Practical examples, derived from situations easily recognizable to employees of the House, which are aimed at instructing supervisors in the prevention of harassment, discrimination, and retaliation, and at instructing employees in how to recognize situations of harassment. 
(B)Information regarding the rights of employees, the options for reporting complaints, and an overview of the dispute resolution process. (C)Training regarding bystander intervention. 
(D)An overview of the consequences for perpetrating sexual harassment. (E)Information regarding anti-retaliation policies for witnesses to or individuals who experience sexual harassment and come forward to report it. 
(F)Interactive methods of instruction which apply adult learning methodology. (2)ConsultationIt is the sense of the House that the Office of Compliance should consult with the Workplaces Respond to Domestic and Sexual Violence: A National Resource Center (also known as Workplaces Respond), the nonprofit nongovernmental entity described in section 41501 of the Violence Against Women Act of 1994 (34 U.S.C. 12501), in updating and implementing the program described in paragraph (1). 
 
